IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 01-40504
                          Conference Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

JOSE APOLINAR AGUILAR,
also known as Jose Angel Reyes, Jr.,

                                           Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. B-00-CR-505-1
                       --------------------
                         December 12, 2001
Before HIGGINBOTHAM, BARKSDALE, and STEWART, Circuit Judges

PER CURIAM:*

     The Federal Public Defender appointed to represent Jose

Apolinar Aguilar has requested leave to withdraw as counsel and

has filed a brief as required by Anders v. California, 386 U.S.
738 (1967).     Aguilar has not filed a response to counsel’s motion

to withdraw.     Our independent review of the brief and the record

discloses no nonfrivolous issue for appeal.     Accordingly, the

motion for leave to withdraw is GRANTED, counsel is excused from

further responsibilities in this case, and the APPEAL IS

DISMISSED.     5TH CIR. R. 42.2.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.